Citation Nr: 0843319	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to reimbursement for medical expenses for 
treatment provided by Burkett Cardiovascular Associates at 
St. Francis North Hospital from February 9, 2006 to March 27, 
2006.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 administrative decision by the 
Department of Veterans Affairs Overton Brooks Medical Center 
(VAMC) in Shreveport, Louisiana, that denied claims for 
reimbursement for unauthorized medical expenses incurred by 
the Burkett Cardiovascular Associates at the St. Francis 
North Medical Center from February 9 2006 to March 27, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran incurred expenses for medical treatment by 
Burkett Cardiovascular Associates at St. Francis North 
Medical Center between February 9, 2006 and March 27, 2006.  
Copies of the claims in the file show a date stamp receipt of 
October 2006, more than 90 days after the dates of treatment.  
The claim for reimbursement of these unauthorized medical 
expenses was denied because the claimant did not submit a 
claim for reimbursement within the requisite 90-day period 
following the medical services.  

In response to the denial, a representative from Burkett 
Cardiovascular Associates explained, in a December 2006 
memorandum to the VAMC, that the original claims for 
reimbursement were filed immediately following the veteran's 
treatment in February and March 2006; however, since no 
timely response was received by Burkett Cardiovascular, they 
re-submitted the claims in October 2006.  Along with this 
written explanation, the Burkett representative submitted 
computer printouts that seem to support the contention that 
the initial claims were billed to VA within the requisite 90-
day time period following the treatment for which 
reimbursement is requested; however, this is not entirely 
clear, as the computer printouts lack specific information 
and were not accompanied by an explanation of exactly what 
they show.  

Despite Burkett Cardiovascular's submission, the VAMC simply 
noted that the decision to deny reimbursement remained the 
same because there was no proof that the claims were timely 
filed with VA.  This reasoning, however, was not explained to 
Burkett Cardiovascular; rather, it came in the form of a 
handwritten note scribbled on the claimant's Notice of 
Disagreement, and initialed by "CJ."

The veteran and Burkett Cardiovascular associates were 
subsequently provided with duty-to-assist letters before the 
case was certified to the Board; however, these letters 
contained only generic duty-to-assist notice, and did not 
explain to the veteran or Burkett Cardiovascular that the 
information submitted by Burkett was not considered to be 
proof of the alleged earlier filing, or that such proof was 
necessary in order to substantiate the claim for 
reimbursement.  Similarly, the Statement of the Case merely 
listed the law and regulations regarding claims for 
reimbursement for unauthorized medical expenses, and 
indicated that the claim was denied because it was not timely 
filed.  Neither the duty-to-assist letters nor the Statement 
of the Case even acknowledged receipt of the submission 
alleging timely submission of the claim with accompanying 
computer printouts, or explained the reasons for dismissing 
them as inadequate proof of a timely filing of the claim in 
question.  

Accordingly, the case is REMANDED for the following action:

1.  Adequately notify and assist the 
veteran and Burkett Cardiovascular 
Associates in the development of the 
claim.  In particular, explain to the 
veteran and to Burkett Cardiovascular 
Associates why the information submitted 
with the intent to show that the claims 
for reimbursement were timely filed did 
not serve as proof of timely filing.  
Specifically address the computer 
printouts submitted by Burkett that 
purportedly show that Burkett submitted to 
VA the original claims for reimbursement 
within only a few days after services were 
rendered.  Allow appropriate time for 
response.  

2.  Following completion of the 
development requested, readjudicate the 
veteran's claim of entitlement to 
reimbursement for medical expenses 
incurred as a result of treatment by 
Burkett Cardiovascular Associated between 
February 9, 2006 and March 27, 2006.  If 
the benefit sought on appeal remains 
denied, the veteran and Burkett 
Cardiovascular Associates should be 
provided with a supplemental statement of 
the case (SSOC), and an appropriate period 
of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




